Citation Nr: 1036861	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to November 
1946; he died in September 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and June 2007 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  Although the appellant requested a 
hearing before the Board, she failed to attend her hearing 
scheduled for June 2010.  Her request for a Board hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The present case involves a question regarding the cause of death 
of the above-named Veteran.  The Veteran passed away in September 
2006; the death certificate lists (1) multisystem failure due to 
(2) status post-repair abdominal aortic aneurysm due to (3) 
severe chronic obstructive pulmonary disease (COPD) secondary to 
cigarette smoking as the proximate cause of his death.  A review 
of the record reflects that the Veteran was not service-connected 
for any of the above disorders at the time of his death.  Rather, 
service connection was established for posttraumatic stress 
disorder (PTSD) and residuals of cold injury of the feet.  

It is the appellant's contention that service connection is 
warranted for the cause of the Veteran's death because PTSD 
contributed to cause his death.  See 38 C.F.R. § 3.312(a) (2009).  
She has submitted two private medical opinions in support of her 
lay assertions regarding a relationship between service-related 
disability and death.  The first opinion, dated in April 2007, 
was authored by the Veteran's treating psychiatrist; he notes 
that it is "well-documented" that PTSD is associated with 
hypertension, and that hypertension "leads to damage to the 
cardiovascular system and the kidneys."  In sum, it is his 
opinion that PTSD "significantly contributed to [the Veteran's] 
death" through this relationship.  

The second opinion of record was submitted in September 2007 from 
a physician who had an opportunity to review the Veteran's 
service and post-service treatment records.  Citing information 
in the MERCK Manual which states that arteriosclerosis is the 
most common disease associated with aortic aneurysm and that 
hypertension contributes to the degenerative process, along with 
"well known" evidence that PTSD is "related as a cause of 
hypertension," this private physician opines that hypertension 
was "directly caused/aggravated by [the Veteran's] PTSD . . . 
[and] directly led to his death from the [a]ortic [a]neurysm."  

Initially, the Board observes that none of the medical evidence 
of record establishes that the Veteran had been diagnosed with 
hypertension prior to his death.  Rather, the only "diagnosis" 
of record is a history noted in a March 2002 VA examination 
report.  Relevant to the current remand, however, is the fact 
that the claims file does not contain any treatment records dated 
immediately prior to the Veteran's death.  Since such records are 
clearly pertinent to evaluating the appellant's claim and may 
contain evidence which supports her contentions, the Board feels 
that reasonable efforts should be made to obtain any relevant, 
outstanding evidence.  See 38 U.S.C.A. § 5103A (West 2002).  

Further, it appears that the Veteran may have been receiving 
treatment at the VA Medical Center (VAMC) in Oklahoma City, 
Oklahoma seeing as the claims file contains VA primary care 
records dated as late as January 2002.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Under these circumstances, the Agency of 
Original Jurisdiction (AOJ) should include in its development 
efforts a request for any VA treatment records from the Oklahoma 
City VAMC for the period from January 2002 through the present.  

Finally, the Board finds that a VA opinion is needed with respect 
to the issue of whether the Veteran's PTSD contributed to cause 
his death.  In this regard, the two private opinions of record 
are insufficient upon which to grant the appellant's claim even 
if evidence is received which shows that the Veteran was 
diagnosed with hypertension because both opinions rely solely on 
generic treatise information to link the Veteran's PTSD to 
hypertension and abdominal aortic aneurysm; no supporting 
clinical evidence pertaining to the Veteran is cited.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); see also 38 U.S.C.A. § 5103A(a); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding that 
section 5103A(a), and not (d), applies to DIC claims, and 
requires that VA need only obtain a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim for a 
benefit").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appellant and ask that she 
either (a) submit any evidence not previously 
of record which pertains to her claim, 
including any medical evidence showing 
treatment for hypertension, arteriosclerosis, 
abdominal aortic aneurysm, or PTSD, or (b) 
provide the VA with sufficient information 
such that it can obtain any outstanding 
evidence from the appropriate source(s).  

2.  Obtain any VA treatment records for the 
Veteran from the Oklahoma City VAMC for the 
period from January 2002 through the present.  
A response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

3.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the appellant that such records are 
not available, explain the efforts made to 
obtain to the records, describe any further 
action VA will take regarding the claim, and 
inform the appellant that it is ultimately 
her responsibility for providing the 
evidence.

4.  Following receipt of any outstanding 
records, refer the case to an appropriate 
cardiovascular examiner for a VA medical 
opinion.  The reviewing physician must be 
provided with the entire claims folder, 
including a copy of this REMAND, and the 
opinion should reflect that a review of the 
claims file was completed.  After reviewing 
the record, the VA physician should answer 
the following questions, providing a 
rationale that includes any pertinent 
findings from the record and considers the 
two private medical opinions of record (dated 
in April 2007 and September 2007):

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that PTSD caused or chronically worsened the 
Veteran's abdominal aortic aneurysm, to 
include as a result of directly causing or 
chronically worsening (aggravating) 
hypertension.  
   
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's PTSD otherwise contributed 
substantially or materially to his death, 
combined to cause death, or aided or lent 
assistance to the production of his death.  

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for the cause of the Veteran's death.  Unless 
the benefit sought on appeal is granted, the 
appellant and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



